FILED
                            NOT FOR PUBLICATION                             APR 09 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BADEREDDINE MOHAMAD                              No. 08-74015
ZIBARA,
                                                 Agency No. A099-729-041
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 7, 2013 **
                               Pasadena, California

Before: PAEZ and WATFORD, Circuit Judges, and KOBAYASHI, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
      Badereddine Mohamad Zibara petitions for review of an order by the Board

of Immigration Appeals (“BIA”) dismissing his appeal from the immigration

judge’s decision denying his applications for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction

pursuant to 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny the petition for review.

      Substantial evidence supports the BIA’s finding that Zibara failed to

establish past persecution on the basis of his short detentions during which he

experienced no physical harm. “Although a reasonable factfinder could have

found [these incidents] sufficient to establish past persecution, we do not believe

that a factfinder would be compelled to do so.” Prasad v. I.N.S., 47 F.3d 336, 340

(9th Cir. 1995); see Gu v. Gonzales, 454 F.3d 1014, 1020 (9th Cir. 2006) (single

detention and beating that did not require medical treatment did not compel past

persecution finding); Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir. 1995)

(“[P]ersecution is an extreme concept that does not include every sort of treatment

our society regards as offensive.” (internal quotation marks omitted)).




                                          2
      As Zibara has not established past persecution, he is not entitled to a

presumption of future persecution. See Molina-Estrada v. INS, 293 F.3d 1089,

1096 (9th Cir. 2002). In addition, substantial evidence supports the BIA’s

determination that Zibara did not establish a well-founded fear of future

persecution. See Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir.

2006). Accordingly, Zibara’s asylum claim fails.

      Because Zibara failed to meet the lower standard of proof for asylum, his

claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence also supports the BIA’s denial of CAT relief

because Zibara failed to establish that it is more likely than not he would be

tortured at the instigation of or with the acquiescence of the government if he is

returned to Lebanon. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3